                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 TREYON ANTONIO WILLIAMS,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-247

        v.

 CORRECT HEALTH; NURSE HARNED;
 NURSE JONES; SHERIFF WILCHER; and
 OFFICER FRAIZER,

                Defendants.


                                           ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s February 22, 2019 Report and Recommendation, (doc. 8), to which the parties

have not filed Objections. For the reasons set forth below, the Court ADOPTS the Report and

Recommendation as the opinion of the Court, DISMISSES WITHOUT PREJUDICE Plaintiff’s

Complaint, and DIRECTS the Clerk of Court to CLOSE this case.

       Plaintiff Treyon Antonio Williams filed this 42 U.S.C. § 1983 action after Correct Health

employee Nurse Harned stood by while he was “assaulted” by a Chatham County Sheriff’s

Department Officer Frazier and then “refused to stich [his] palm and refused to give [him] anything

for the pain and swelling of his arm.” Doc. 1 at 5. The Court screened his Complaint pursuant

to 28 U.S.C. § 1915A, found it failed to set forth a cognizable federal claim, and recommended

that it be dismissed. Doc. 8; see id. at 5 n. 3 (noting that Williams could amend his Complaint if

he believed he could surmount the deficiencies identified by the Court). In lieu of objecting,

Williams amended his Complaint and set forth a brand new litany of allegations against Nurse
Harned (she allegedly sexually assaulted him and pushed him) and contended that Officer Frazier

wrote a false report on the incident. Doc. 9 at 5-6. These allegations are factually untethered to

the prior Complaint. Compare docs. 1 & 9. This is not an amendment, this is a new case. 1 If

Williams seeks to file a new case, he must do so, and pay the filing fee for it. See Prison Litigation

Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (PLRA). This case, which sounds in the Eight

Amendment and the provision of adequate medical care, is DISMISSED for the reasons stated by

the Magistrate Judge and to which Williams did not object.

        SO ORDERED, this 31st day of May, 2019.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
   The Court makes no finding on the merits of the allegations in Plaintiff’s proposed amended complaint.
The Court only rules that these unrelated claims cannot be brought in this action.


                                                   2
